*210The opinion of the court was delivered by
Valentine, J.:
On the first of April 1873 the district court of Neosho county made the following order, to-wit: “Whereas, the health, comfort and convenience of those who are required to be in attendance upon the session of the district court of Neosho county demand that some suitable carpeting be placed upon the floor of the court-room, therefore it is ordered by the court, that the sheriff of said county be and he is hereby directed to purchase 51 yards of cocoa matting, at a cost not exceeding $1.10 per yard, and that the same be bound with tin and placed upon the floor of the courtroom on or before Wednesday, April 2d, 1873, at 9 o’clock A. M.” On said 2d of April, the sheriff of said county in pursuance of said order, and without any other authority, purchased in the name of the county, and for the county, from the plaintiff below, defendant in error, fifty-five yards of cocoa matting at $1.15 per yard, amounting to $63.25, and on the same day placed said matting on the floor of the courtroom of said Neosho county. It is agreed that “said matting is indispensable to the comfort and convenience of those having business to transact in said court.” On the 23d of said April the plaintiff below duly presented his claim against the county for said matting to the board of county commissioners of said county. On the next day the commissioners examined said claim and disallowed it. On April 25th, 1873, the plaintiff below appealed from the board of county commissioners to the district court. On April 26th, 1873, the case was tried in the district court before the court, and without a jury, and judgment was rendered in favor of the plaintiff below and against the county of Neosho for $60.50, and costs. To reverse this judgment the county now appeals to this court.
The only question which we are asked to decide by either party is, whether the sheriff had the power to purchase said matting, either with or without said order of the district court, and make the county responsible therefor. We do not think he had any such power. In this state a county is a *211quasi corporation, with power to sue and be sued, to contract and be contracted with, to purchase, hold, and sell real and personal property, (Gen. Stat., 253, § 1,) and to build, own, provide, and keep in repair court-houses, etc., at its own expense. (Gen. Stat., 254, §4, and various other statutes.) And the statutes also provide as follows: “The powers of a county as a body politic and corporate shall be exercised by a board of county commissioners.” (Gen. Stat., 254, § 3.) “The board of county commissioners of each county shall have power at any meeting — First, To make such orders concerning the property belonging to the county as they may deem expedient. Second, To examine and settle all accounts of the receipts and expenses of the county, and to examine and settle and allow all accounts chargable against the county; and when so settled they may issue county orders therefor as provided by law. Third, To purchase sites for and to build and keep in repair county buildings, and cause the same to be insured in the name of the county treasurer, for the benefit of the county; and in case there are no county buildings, to provide suitable rooms for county purposes. * * * Fifth, To represent the county, and have the care of the county property, and the management of the business and concerns of the county, in all cases where no other provision is made by law,” etc. (Gen. Stat., 256, § 16.) And “the boards of county commissioners of the several counties of this state shall have exclusive control of all expenditures accruing, either in the publication of delinquent tax lists, treasurer’s notices, county printing, or any other county expenditures,” etc. (Gen. Stat., 261, §36.) The board may allow or disallow any claim in whole or in part, as the law and justice of each particular case would require. (Gen. Stat., 259, § 28.) And “in all suits or proceedings by or against a county the name in which the county shall sue or be sued shall be ‘ The Board of County Commissioners of the County of-,’ ” etc. (Gen. Stat., 254, § 5.) Indeed, every law upon the statute book that has any reference to the subject would seem to indicate that the county board had exclusive control, within the law, of all *212county expenditures; and there is no law upon the statute book that authorizes either the district court, or the sheriff, or both together, to contract for the county, or to create any indebtedness against the county in any case similar to the one now under consideration. The county commissioners alone possess such power, and they alone can create such indebtedness. It is the duty of the county commissioners, and their duty alone, to furnish a suitable court-room for their county; but if they do not do so then some other remedy than the one resorted to in this case must be invoked.
The judgment of the court below is reversed, and the cause remanded for further proceedings.
All the Justices concurring.